DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6, 10, 12-16, and 18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant’s election of Group III (claims 7-11 and 16-17) and species B (claims 7-9, 11, and 17 read on the elected species) in the reply filed on 04/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Drawings
The drawings are objected to because figures 9-12 and 15-18 fail to follow the 37 C.F.R. 1.84 Standards for drawings, see MPEP 608.02 V(o) suitable descriptive legends may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7-9, 11, and 17 are objected to because of the following informalities: 
Claim 7 line 3, 5; claim 11 line 9 "the modulation distribution" should be "the settable intensity modulation distribution" as antecedently recited. Dependent claims should be objected for inheriting the same deficiencies in which claims they depend on.
Claim 9 line 4, 5; claim 17 line 9 "the modulation distribution" should be "the settable phase modulation distribution" as antecedently recited. Dependent claims should be objected for inheriting the same deficiencies in which claims they depend on.
Claim 8 line 2 and claim 9 line 7 recite "receive the light output from the spatial light modulator" there is lack of antecedent basis. For examination purposes, Examiner interpreted as “receive light output from the spatial light modulator”. Dependent claim is also rejected for inheriting the same deficiencies in which claim it depends on. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amako - US 5589955 .

Regarding claim 7, Amako teaches a pseudo speckle pattern generation method (Amako, figure 1) comprising: 
using a spatial light modulator (figure 1 liquid crystal spatial light modulator 104) having a settable intensity modulation distribution (column 5 line 45 – column 7 line 9 control device 109 send kinoform data to drive circuit 107 to control the SLM 104, wherein kinoform data serves as the modulation distribution is prepared and provided to the SLM, with the kinoform serves as the settable modulation distribution in intensity and/or phase); setting the modulation distribution of the spatial light modulator based on a pseudo random number pattern and a correlation function (figure 2, column 5 line 50 – column 6 line 5, describe steps for obtaining kinoform data. A random number generation circuit 204 randomly generate data [i.e. a pseudo random number pattern]. data in memory 205 and 206 are multiplied [i.e. correlation function] and undergoes Fourier transformation); and 
spatially modulating light output from a light source according to the modulation distribution and outputting modulated light as a pseudo speckle pattern (figure 1-2 column 5 line 40- column 6 line 45, SLM 104 modulating light from light source 101 according to the kinoform data received from control 109 and output the modulated light).

Regarding claim 8, Amako further teaches the pseudo speckle pattern generation method according to Claim 7, comprising using an imaging optical system configured to receive the light output from the spatial light modulator (figure 1, lens 105 [i.e. imaging optical system] receive light output from the SLM 104) and forming an image of the pseudo speckle pattern on a light pattern generation plane (column 4 line 48-53 prescribed pattern is imaged on the surface of material 106 [i.e. light pattern generation plane]. As a result, the pattern is scribed).

Regarding claim 9, Amako teaches a pseudo speckle pattern generation method (Amako figure 1) comprising: 
using a spatial light modulator (figure 1 liquid crystal spatial light modulator 104) having a settable phase modulation distribution (column 5 line 45 – column 7 line 9 control device 109 send kinoform data to drive circuit 107 to control the SLM 104, wherein kinoform data serves as the modulation distribution is prepared and provided to the SLM, with the kinoform serves as the settable modulation distribution in intensity and/or phase); 
setting a computer generated hologram obtained based on a pseudo random number pattern and a correlation function as the modulation distribution of the spatial light modulator (column 5 line 3-6, kinoform is used as the computer hologram recorded [i.e. a computer generated hologram] on the liquid crystal spatial light modulator. Figure 2, column 5 line 50 – column 6 line 5, describe steps for obtaining kinoform data. A random number generation circuit 204 randomly generate data [i.e. a pseudo random number pattern]. data in memory 205 and 206 are multiplied [i.e. correlation function] and undergoes Fourier transformation ); 
spatially modulating light output from a light source according to the modulation distribution and outputting modulated light (figure 1-2 column 5 line 40- column 6 line 45, SLM 104 modulating light from light source 101 according to the kinoform data received from control 109 and output the modulated light); and 
by a reproducing optical system for receiving configured to receive the light output from the spatial light modulator, reproducing a pseudo speckle pattern on a light pattern generation plane (figure 1 lens 105 [i.e. reproducing optical system] receive light output from the SLM 104) column 4 line 48-53 prescribed pattern is imaged on the surface of material 106 [i.e. light pattern generation plane]. As a result, the pattern is scribed. Column 6 line 38-48, when kinoform are prepared, reproduced images are obtained).

Allowable Subject Matter
Claims  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Applicant claims a pseudo speckle pattern generation method comprising: using a spatial light modulator having a settable intensity modulation distribution;12088983 1.1ATTORNEY DOCKET NO. 046884-6836-00-US-593154Application No.: New Page 5setting the modulation distribution of the spatial light modulator based on a pseudo random number pattern and a correlation function; and spatially modulating light output from a light source according to the modulation distribution and outputting modulated light as a pseudo speckle pattern and further recites setting, as a first pattern, the pseudo random number pattern having a statistical distribution according to a light intensity statistical distribution of the pseudo speckle pattern to be generated, setting, as a second pattern, a pattern of inverse Fourier transform of a square root of Fourier transform of the correlation function according to an autocorrelation function of the pseudo speckle pattern to be generated, and setting the modulation distribution based on a pattern of convolution integral of the first pattern and the second pattern in the spatial light modulator.
The primary reasons for indication of allowable subject matter is the limitation in combination of all limitations, such as the specific steps of setting the first pattern, the second pattern, and the modulation distribution based on the first pattern and the second pattern in the spatial light modulator 
Amako - US 5589955	
Amako teaches a method for generating pseudo speckle pattern as shown in figure 1 that includes light source 101, beam expander 102, spatial light modulator 104, a controller device 109. The spatial light modulator 104 receive the kinoform data from controller 109 and modulate light output from the light source 101. The implementation of the controller 109 as illustrated in figure 2 includes random number generator 204 to generate random number and receive data from memory 206 to performing multiplication, such result is then fed into a Fourier transform 212, and generate a kinoform data and output to the drive circuit 108 of the spatial liquid modulator. However Amako does not explicitly teach the specific steps of setting the first pattern, the second pattern, and the modulation distribution based on the first pattern and the second pattern in the spatial light modulator.

Slinger - US 20060050374
Slinger teaches a reconfigurable spatial light modulator as illustrated in figures 1-2, including light source 1, a spatial light modulator 3, and a computer. the computer controls the signal applied to the SLM 3, and may contain copies of images to be displayed in both original format and modified format. However, Slinger does not explicitly teach the specific steps of setting the first pattern, the second pattern, and the modulation distribution based on the first pattern and the second pattern in the spatial light modulator.

Cable - US 20090002787
Cable teaches an optical system for the holographic projection module as illustrated in figure 2 that includes a light source for outing the light, a modulator, such as a spatial light modulator for modulating the light, a DSP as a controller to input data into the modulator, and the optical system receive light from the SLM and reproduce on a light patter generation plane such as image plane 14. However, Cable does not explicitly teach the specific steps of setting the first pattern, the second pattern, and the modulation distribution based on the first pattern and the second pattern in the spatial light modulator.

Popovich – US 20100202725
Popovich teaches a laser illumination device as illustrated in figure 1a that include light source, an electrically switchable bragg grating (ESBG) 2, an ESGB drive 3, and a projection optical system 4 and a projection screen 5, wherein the ESBG may be a light modulator, such as a spatial light modulator SLM to modulating light from the light source However, Popovich does not explicitly teach the specific steps of setting the first pattern, the second pattern, and the modulation distribution based on the first pattern and the second pattern in the spatial light modulator.
Therefore, none of the closest found prior art discloses the limitation as required in claims 11 and 17. Thus claims 11 and 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182